DETAILED ACTION
	This is the first office action regarding application number 15/733,088, filed on May 13, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-16 is/are currently pending and have been examined.
Claim(s) 1-16 has/have been amended in a pre-examination amendment. 


Information Disclosure Statement
	The information disclosure statement(s) filed May 13, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al (US 5,866,007) in view of Wang et al (WO 2016/012394, see attached document).

Regarding Claim 1, Whitson teaches a clinical sample storage cassette (see Whitson: Abstract), comprising:
a top layer comprising a first side to receive a clinical sample and a second side opposite to the first side to couple with a distributor layer (see Whitson: “the shell 16, which is preferably made of a relatively inert clear plastic, has flanges 20 at its outer edges which extend toward a filter card 22”, Column 4, line 14-16)
the distributor layer coupled to the top layer to receive the clinical sample from the top layer, wherein the distributor layer comprises a first distributor side coupled to the second side of the top layer and a second distributor side coupled to a storage membrane to transfer the clinical sample from the top layer to the 
and the storage membrane to receive the clinical sample from the distributor layer and store the clinical sample (see Whitson: “After passing through the filter card 22, the plasma fraction reaches a serum sample collection chamber. In the apparatus depicted in FIG. 1, the serum sample collection chamber contains an absorbent matrix 30, preferably positioned in direct contact with the filter card 22”, Column 5, line 35-38).
Whitson does not teach “wherein a flow rate of the clinical sample through the distributor layer is greater than a flow rate of the clinical sample through the storage membrane to allow for uniform distribution and storage of the clinical samples in the storage layer”
However, Lenigk teaches the analogous art of a sample collection and transfer device (see Lenigk: Abstract). Lenigk describes a device with a capillary (i.e. distributing layer) and a sample storing section, where the diameters of the inlet and outlet of the distributing layer distinct such that the outlet has a smaller diameter, where this ensures efficient transfer of fluid sample to the storage section and a uniform sample application (see Lenigk: [0040]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the diameters of the inlet and outlet of the distributing layer, such that the outlet has a smaller diameter than the inlet, as taught by Lenigk, because Lenigk teaches that this ensures efficient transfer of fluid sample to the storage section and a uniform sample application (see Lenigk: [0040]).

Regarding Claim 2, modified Whitson teaches all the limitations as applied to Claim 1 and further teaches wherein the top layer comprises a sample inlet port for introduction of the clinical sample into the clinical sample storage cassette and wherein the sample inlet port extends from the first side to the second side of the top layer (see Whitson: “a housing comprising at least one opening therethrough for receiving a blood sample”, Column 3, line 34-35).

Regarding Claim 7, modified Whitson teaches all the limitations as applied to Claim 1 and further teaches wherein the distributor layer is porous (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34). 

Regarding Claim 9, modified Whitson teaches all the limitations as applied to Claim 1 and further teaches wherein the distributor layer is fabricated from one of glass fibers and acrylic plastic (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34).

Regarding Claim 10, modified Whitson teaches all the limitations as applied to Claim 1.
Modified Whitson does not teach “wherein the top layer, the distributor layer and the storage membrane are coupled to each other by a pressure sensitive adhesive tape”. 
However, Lenigk teaches the analogous art of a sample collection and transfer device (see Lenigk: Abstract). Lenigk describes a device with a capillary (i.e. distributing layer) and a sample storing section, where the layers can be attached with pressure sensitive adhesive films (see Lenigk: [0032]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the construction of the layers of the device of modified Whitson to use pressure sensitive adhesive films as taught by Lenigk, because Lenigk teaches that layers can be attached with pressure sensitive adhesive films (see Lenigk: [0032]).

Regarding Claim 12, Whitson teaches an assembly for storage of as clinical sample (see Whitson: Abstract), comprising:
a clinical sample storage cassette (see Whitson: Abstract), comprising:
a top layer comprising a first side to receive a clinical sample and a second side opposite to the first side to couple with a distributor layer (see Whitson: “the shell 16, which is preferably made of a relatively inert clear plastic, has flanges 20 at its outer edges which extend toward a filter card 22”, Column 4, line 14-16)
the distributor layer coupled to the top layer to receive the clinical sample from the top layer, wherein the distributor layer comprises a first distributor side coupled to the second side of the top layer and a second distributor side coupled to a storage membrane to transfer the clinical sample from the top layer to the storage membrane (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34) 
and the storage membrane to receive the clinical sample from the distributor layer and store the clinical sample (see Whitson: “After passing through the filter card 22, the plasma fraction reaches a serum sample collection chamber. In the apparatus depicted in FIG. 1, the serum sample collection chamber contains an absorbent matrix 30, preferably positioned in direct contact with the filter card 22”, Column 5, line 35-38).
and a container to hold the clinical sample storage cassette (see Whitson: “card then was transferred into the drying box”, Column 8, line 39)
and a dessicant pack provided within the container to dry the storage membrane (see Whitson: “dessicant and oxygen scavenger was activated by removing the protective cover for these materials. The lid of the drying box was then closed and the cards were left in the box for storage”, Column 8, line 44-47)
Whitson does not teach “wherein a flow rate of the clinical sample through the distributor layer is greater than a flow rate of the clinical sample through the storage membrane to allow for uniform distribution and storage of the clinical samples in the storage layer”
However, Lenigk teaches the analogous art of a sample collection and transfer device (see Lenigk: Abstract). Lenigk describes a device with a capillary (i.e. distributing layer) and a sample storing section, where the diameters of the inlet and outlet of the distributing layer distinct such that the outlet has a smaller diameter, where this ensures efficient transfer of fluid sample to the storage section and a uniform sample application (see Lenigk: [0040]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the diameters of the inlet and outlet of the distributing layer, such that the outlet has a smaller diameter than the inlet, as taught by Lenigk, because Lenigk teaches that this ensures efficient transfer of fluid sample to the storage section and a uniform sample application (see Lenigk: [0040]).


Claim(s) 3-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al (US 5,866,007) in view of Wang et al (WO 2016/012394, see attached document) and in further view of Leland (US 2014/0319079). 

Regarding Claim 3, modified Whitson teaches all the limitations as applied to Claim 1. Modified Whitson teaches the distribution layer (see modification of Claim 1).
Modified Whitson does not explicitly teach “wherein the distributor layer comprises a plurality of sub-distributor layers, wherein the plurality of sub-distributor layers comprises: a topmost distributor layer having the first distributor side coupled to the second side of the top layer, a bottommost sub-distributor layer having the second distributor side coupled to the storage membrane, and a plurality of intermediate layers disposed between the topmost sub-distributor layer and the bottommost distributor layer” .
However, Leland teaches the analogous art of a filtration module (see Leland: Abstract). Leland teaches that filtration modules can be made of a plurality of layers and shows an arrangement of four and six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]; Fig 4-5). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the distributor layer of modified Whitson to be composed of a plurality of layers as taught by Leland, because Leland teaches an arrangement of four and six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]-[0092]; Fig 4-5).

Regarding Claim 4, modified Whitson teaches all the limitations as applied to Claim 3 and further teaches wherein each of the plurality of sub-distributor layers comprises distributor ports (see modification of Claim 3).

Regarding Claim 5, modified Whitson teaches all the limitations as applied to Claim 3. Modified Whitson teaches a fluidic connection across the device and ports in the layers (see modification of Claim 3).
Modified Whitson does not teach “wherein a number of distributor ports from the topmost sub-distributor layer, through each of the plurality of intermediate layers, and to the bottommost sub- distributor layer increases exponentially by an even power of 2”.
However, based on the above teachings, where modified Whitson teaches the layers and ports across said layers, it would have been well within the skill of one of ordinary skill in the art to have modified the amount of ports to suit the application at hand, including having the amount of ports increase by an even power of 2, as this would have effectively increased the amount of ports through which the fluid could exit towards the next layer. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the number of ports of the layers of modified Whitson to be any number, including having the amount of ports increase by an even power of 2, as this would have effectively increased the amount of ports through which the fluid could exit towards the next layer. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).

Regarding Claim 6, modified Whitson teaches all the limitations as applied to Claim 5. Modified Whitson teaches a fluidic connection across the device and ports in the layers and teaches arrangements of four and six layers (see modification of Claim 3).
Modified Whitson does not teach “wherein the top-most sub-distributor layer comprises 2 distributor ports and the bottom-most sub-distributor layer comprises 16 distributor ports”.
However, based on the above teachings, where modified Whitson teaches the layers and ports across said layers, it would have been well within the skill of one of ordinary skill in the art to have modified the amount of ports to suit the application at hand, including having the amount of ports increase by an even power of 2, where the topmost layer has 2 ports and the bottommost layer has 16 ports (for an amount of layers equaling four), as this would have effectively increased the amount of ports through which the fluid could exit towards the next layer. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the number of ports of the layers of modified Whitson to be any number, including having the amount of ports increase by an even power of 2, as this would have effectively increased the amount of ports through which the fluid could exit towards the next layer. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).

Regarding Claim 13, modified Whitson teaches all the limitations as applied to Claim 12. Modified Whitson teaches the distribution layer (see modification of Claim 12).
Modified Whitson does not explicitly teach “wherein the distributor layer comprises a plurality of sub-distributor layers, wherein the plurality of sub-distributor layers comprises: a topmost distributor layer having the first distributor side coupled to the second side of the top layer, a bottommost sub-distributor layer having the second distributor side coupled to the storage membrane, and a plurality of intermediate layers disposed between the topmost sub-distributor layer and the bottommost distributor layer” .
However, Leland teaches the analogous art of a filtration module (see Leland: Abstract). Leland teaches that filtration modules can be made of a plurality of layers and shows an arrangement of six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]; Fig 4-5). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the distributor layer of modified Whitson to be composed of a plurality of layers as taught by Leland, because Leland teaches an arrangement of six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]-[0092]; Fig 4-5).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al (US 5,866,007) in view of Wang et al (WO 2016/012394, see attached document) and in further view of Ismagilov et al (KR 2016-0090284, see attached document). 

Regarding Claim 8, modified Whitson teaches all the limitations as applied to Claim 1. Modified Whitson teaches the top layer (see modification of Claim 1).
Modified Whitson does not explicitly teach “wherein the top layer is fabricated from acrylic plastic”.
However, Ismagilov teaches the analogous art of a fluidic system for controlling fluids (see Ismagilov: Abstract). Ismagilov teaches that any layer can be made of suitable materials as long as they are selected with respect to the preferred physical properties of the fluids to allow for proper functioning of the device and specifically mentions acrylic polymers (see Ismagilov: Page 30/237). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify any layer of the device of modified Whitson, including the top layer, to be made of acrylic polymers as taught by Ismagilov, because Ismagilov teaches that any layer can be made of suitable materials as long as they are selected with respect to the preferred physical properties of the fluids to allow for proper functioning of the device and specifically mentions acrylic polymers (see Ismagilov: Page 30/237).


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al (US 5,866,007) in view of Wang et al (WO 2016/012394, see attached document) and in further view of Dorn et al (US 2012/0040470). 

Regarding Claim 11, modified Whitson teaches all the limitations as applied to Claim 1. Modified Whitson teaches the distributor layer with a fluid channel (see modification of Claim 1).
Modified Whitson does not explicitly teach “wherein the fluid channel comprises: a main channel to receive the clinical sample from the top layer and a plurality of sub-channels extending away from the main channel to receive the clinical sample from the main channel”.
However, Dorn teaches the analogous art of microfluidic cartridges (see Dorn: Abstract). Dorn teaches that it is advantageous to have cassettes with multiple channel and chamber systems to perform simultaneous operations in one cassette (see Dorn [0115]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channels of of modified Whitson to have a plurality of channels as taught by Dorn, because Dorn teaches that it is advantageous to have cassettes with multiple channel and chamber systems to perform simultaneous operations in one cassette (see Dorn [0115]).

Regarding Claim 14, modified Whitson teaches all the limitations as applied to Claim 12. Modified Whitson teaches the distributor layer with a fluid channel (see modification of Claim 12).
Modified Whitson does not explicitly teach “wherein the fluid channel comprises: a main channel to receive the clinical sample from the top layer and a plurality of sub-channels extending away from the main channel to receive the clinical sample from the main channel”.
However, Dorn teaches the analogous art of microfluidic cartridges (see Dorn: Abstract). Dorn teaches that it is advantageous to have cassettes with multiple channel and chamber systems to perform simultaneous operations in one cassette (see Dorn [0115]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channels of of modified Whitson to have a plurality of channels as taught by Dorn, because Dorn teaches that it is advantageous to have cassettes with multiple channel and chamber systems to perform simultaneous operations in one cassette (see Dorn [0115]).


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al (US 5,866,007) in view of Wang et al (WO 2016/012394, see attached document) and in further view of Bennion et al (CN 102083955, see attached document). 
	
	Regarding Claim 15, modified Whitson teaches all the limitations as applied to Claim 12. Modified Whitson teaches the container (see modification of Claim 12).
	Modified Whitson does not teach the container being a centrifuge tube.
	However, Bennion teaches the analogous art of sample collecting devices and methods of use (see Bennion: Abstract). Bennion teaches that it is known in the art to elute samples from porous media using buffers, where the porous media containing the sample is placed into a tube along with the buffer to then centrifuge the mixture to concentrate and elute the sample for further analysis (see Bennion: [0071]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of modified Whitson to be a centrifuge tube as described by Bennion, because Bennion teaches that it is known in the art to elute samples from porous media using buffers, where the porous media containing the sample is placed into a tube along with the buffer to then centrifuge the mixture to concentrate and elute the sample for further analysis (see Bennion: [0071]).

Regarding Claim 16, Whitson teaches a method for collection of clinical samples (see Whitson: Abstract), comprising:
a clinical sample storage cassette (see Whitson: Abstract), comprising:
a top layer comprising a first side to receive a clinical sample and a second side opposite to the first side to couple with a distributor layer (see Whitson: “the shell 16, which is preferably made of a relatively inert clear plastic, has flanges 20 at its outer edges which extend toward a filter card 22”, Column 4, line 14-16)
the distributor layer coupled to the top layer to receive the clinical sample from the top layer, wherein the distributor layer comprises a first distributor side coupled to the second side of the top layer and a second distributor side coupled to a storage membrane to transfer the clinical sample from the top layer to the storage membrane (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34) 
and the storage membrane to receive the clinical sample from the distributor layer and store the clinical sample (see Whitson: “After passing through the filter card 22, the plasma fraction reaches a serum sample collection chamber. In the apparatus depicted in FIG. 1, the serum sample collection chamber contains an absorbent matrix 30, preferably positioned in direct contact with the filter card 22”, Column 5, line 35-38).
and a container to hold the clinical sample storage cassette (see Whitson: “card then was transferred into the drying box”, Column 8, line 39)
and a dessicant pack provided within the container to dry the storage membrane (see Whitson: “dessicant and oxygen scavenger was activated by removing the protective cover for these materials. The lid of the drying box was then closed and the cards were left in the box for storage”, Column 8, line 44-47)
Whitson does not teach “wherein a flow rate of the clinical sample through the distributor layer is greater than a flow rate of the clinical sample through the storage membrane to allow for uniform distribution and storage of the clinical samples in the storage layer”
However, Lenigk teaches the analogous art of a sample collection and transfer device (see Lenigk: Abstract). Lenigk describes a device with a capillary (i.e. distributing layer) and a sample storing section, where the diameters of the inlet and outlet of the distributing layer distinct such that the outlet has a smaller diameter, where this ensures efficient transfer of fluid sample to the storage section and a uniform sample application (see Lenigk: [0040]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the diameters of the inlet and outlet of the distributing layer, such that the outlet has a smaller diameter than the inlet, as taught by Lenigk, because Lenigk teaches that this ensures efficient transfer of fluid sample to the storage section and a uniform sample application (see Lenigk: [0040]).

Modified Whitson does not teach the receiving an elution buffer in the container to extract the sample, centrifuging to elute the sample to obtain a remnant fluid comprising a mixture of the elution buffer and the clinical sample, and providing the remnant fluid for analysis.
	However, Bennion teaches the analogous art of sample collecting devices and methods of use (see Bennion: Abstract). Bennion teaches that it is known in the art to elute samples from porous media using buffers, where the porous media containing the sample is placed into a tube along with the buffer to then centrifuge the mixture to concentrate and elute the sample for further analysis (see Bennion: [0071]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of modified Whitson to be a centrifuge tube as described by Bennion, further centrifuging the porous media and the elution buffer to extract the sample, because Bennion teaches that it is known in the art to elute samples from porous media using buffers, where the porous media containing the sample is placed into a tube along with the buffer to then centrifuge the mixture to concentrate and elute the sample for further analysis (see Bennion: [0071]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797        
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797